C. A. 8th Cir. (Certiorari granted, 389 U. S. 968.) Request of the Solicitor General to participate in oral argument, as amicus curiae, granted and 30 minutes allotted for that purpose. Counsel for respondents allotted an additional 30 minutes for argument. Motions of American Civil Liberties Union et al. and Maryland Petition Committee, Inc., et al. for leave to file briefs, as amici curiae, granted. Motion of National Committee Against Discrimination in Housing et al., as amici curiae, to remove case from summary calendar denied. Motion of Missouri Commission on Human Rights for leave to present oral argument, as amicus curiae, denied.